Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 1 of 46 PageID #: 29509




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
      Plaintiff,

v.                                                    CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN
  DRUG CORPORATION, et al.,
  Defendants.

CABELL COUNTY COMMISSION,
         Plaintiff,

v.                                                    CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN
  DRUG CORPORATION, et al.,
  Defendants.



                                PROPOSED PRE-TRIAL ORDER

        COME NOW Plaintiffs, the City of Huntington and the Cabell County Commission, by

counsel, and Defendants AmerisourceBergen, Cardinal Health, Inc., and McKesson Corp., by

their respective counsels, and submit this Proposed Pre-Trial Order pursuant to the Scheduling

Order. Pursuant to L.R. 16.7(b), the parties disclose as follows:

     1. Pre-Trial Disclosures Required by FR Civ. P 26(a)(3)

            a. Plaintiffs City of Huntington and Cabell County Commission’s Disclosures

                      i. Plaintiffs’ Witnesses:

                             1. See Plaintiffs’ Amended Witness List, attached hereto as Appendix
                                A.1. Deposition designations and any objections thereto will be
                                exchanged pursuant to the Order Establishing Procedure for
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 2 of 46 PageID #: 29510




                          Designation and Use of Deposition Testimony at Trial, filed
                          9/21/2020 as Doc. # 996.

                      2. Plaintiffs reserve the right to designate and call any fact witness or
                         expert witness designated by any other party in this litigation.

                      3. Plaintiffs reserve the right to designate and call rebuttal witnesses.

              ii. Plaintiffs’ Proposed Exhibits:

                      1. See Plaintiffs’ Exhibit list, attached hereto as Appendix A.2,
                         provided October 2, 2020 pursuant to Parties’ Joint Trial Exhibit
                         Stipulation filed 9/24/2020 as Doc. #1029. Plaintiffs incorporate by
                         reference the procedure for exhibit objections set forth in the Parties’
                         Joint Trial Exhibit Stipulation.

        b. Defendants’ Joint Disclosures

               i. Defendants’ Joint Witnesses

                      1. See Defendants’ Joint Witness list, attached hereto as Appendix B,
                         provided on September 23, 2020. Deposition designations and any
                         objections thereto will be exchanged pursuant to the Order
                         Establishing Procedure for Designation and Use of Deposition
                         Testimony at Trial, filed September 21, 2020 as Doc. # 996.

                      2. Defendants specifically reserve the right to amend, supplement, or
                         otherwise modify these disclosures if new or modified information
                         is provided at any point.

                      3. Defendants further reserve the right to amend or supplement this
                         list to identify witnesses who are deposed after September 23, 2020.

                      4. Defendants further reserve the right to supplement and/or to amend
                         this list with any witnesses identified on any party’s witness lists,
                         including any party who later settles or is severed or dismissed.
                         Defendants further reserve the right to conduct a direct examination
                         of any witness called by a Plaintiff and/or to call additional
                         witnesses not identified on this list that are submitted as part of
                         current or future deposition designations by any other party.

                      5. Defendants further reserve the right to supplement and/or to amend
                         this witness list in response to rulings of the Court on pretrial
                         motions.




                                             2
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 3 of 46 PageID #: 29511




              ii. Defendants’ Joint Proposed Exhibits

                     1. See Defendants’ Joint Amended Proposed Exhibit List, attached
                        hereto as Appendix C, provided on October 2, 2020 and amended
                        on October 5, 2020.

                     2. Defendants incorporate by reference the procedure for exhibit
                        objections set forth in the Parties’ Joint Trial Exhibit Stipulation.

                     3. Defendants expressly reserve all rights afforded under the So-
                        Ordered Joint Trial Exhibit Stipulation and Local Rules to amend,
                        modify, withdraw, and supplement the Joint Exhibit List prior to
                        and during trial.

                     4. Defendants hereby incorporate all reservations of rights set forth in
                        Defendants’ Joint Proposed Exhibit List.

        c. Defendant AmerisourceBergen Drug Corporation’s Disclosures

              i. AmerisourceBergen Drug Corporation’s Witnesses

                     1. See AmerisourceBergen Drug Corporation’s Witness list,
                        attached hereto as Appendix D, provided on September 23, 2020.
                        Deposition designations and any objections thereto will be
                        exchanged pursuant to the Order Establishing Procedure for
                        Designation and Use of Deposition Testimony at Trial, filed
                        September 21, 2020 as Doc. # 996.

                     2. AmerisourceBergen Drug Corporation specifically reserves the
                        right to amend, supplement, or otherwise modify these disclosures
                        if new or modified information is provided at any point.

                     3. AmerisourceBergen Drug Corporation further reserves the right to
                        amend or supplement this list to identify witnesses who are deposed
                        after September 23, 2020.

                     4. AmerisourceBergen Drug Corporation also reserves the right to
                        supplement and/or to amend its list with any witnesses identified on
                        any party’s witness list, including any party who settles or is
                        severed or dismissed.

                     5. AmerisourceBergen Drug Corporation further reserves the right to
                        conduct a direct examination of any witness called by the Plaintiff
                        and/or to call additional witnesses not identified on this list that are
                        submitted as part of current or future deposition designations by
                        any other party.




                                            3
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 4 of 46 PageID #: 29512




                    6. AmerisourceBergen Drug Corporation further reserves the right to
                       supplement and/or to amend this witness list in response to rulings
                       of the Court on pretrial motions.

              ii. AmerisourceBergen Drug Corporation’s Witnesses to be Presented by
                  Deposition

                    1. See AmerisourceBergen Drug Corporation’s Witness list,
                       attached hereto as Appendix D, provided on September 23, 2020.
                       AmerisourceBergen reserves the right to designate and present by
                       deposition any witness or expert witness designated by any other
                       party in this litigation. Deposition designations and any objections
                       thereto will be exchanged pursuant to the Order Establishing
                       Procedure for Designation and Use of Deposition Testimony at
                       Trial, filed September 21, 2020 as Doc. # 996.

                    2. AmerisourceBergen Drug Corporation reserves the right to amend,
                       supplement, or otherwise modify these disclosures if new or
                       modified information is provided at any point.

             iii. AmerisourceBergen Drug Corporation’s Proposed Exhibits

                    1. See AmerisourceBergen Drug Corporation’s Trial Exhibit List,
                       attached hereto as Appendix E, provided on October 2, 2020.

                    2. AmerisourceBergen Drug Corporation incorporates by reference
                       the procedure for exhibit objections set forth in the Parties’ Joint
                       Trial Exhibit Stipulation.

                    3. AmerisourceBergen Drug Corporation expressly reserves all rights
                       afforded under the So-Ordered Joint Trial Exhibit Stipulation and
                       Local Rules to amend, modify, withdraw, and supplement the Joint
                       Exhibit List prior to and during trial.

                    4. AmerisourceBergen Drug Corporation hereby incorporates all
                       reservations of rights set forth in AmerisourceBergen Drug
                       Corporation’s Trial Exhibit List.

                    5. AmerisourceBergen Drug Corporation does not waive by inclusion
                       on the Exhibit List any prior confidentiality designation in this
                       litigation.

                    6. AmerisourceBergen Drug Corporation further reserves the right to
                       object to the introduction and/or admissibility of any document
                       listed on any party’s exhibit list.

                    7. AmerisourceBergen Drug Corporation further reserves the right to
                       use any deposition transcripts and any exhibits to deposition


                                         4
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 5 of 46 PageID #: 29513




                        transcripts for any witnesses being called to testify at trial and/or
                        use any deposition exhibits or other documents associated with any
                        testimony that will be designated or counter designated by any
                        party.

                     8. AmerisourceBergen Drug Corporation reserves the right to use any
                        and all documents or materials listed by any other party, including
                        any other defendant even if such defendant may later settle, be
                        severed, or be otherwise dismissed from the City of Huntington and
                        Cabell County Commission trial.

                     9. Certain exhibits that were previously produced during discovery are
                        further identified by bates number or native file name.
                        AmerisourceBergen Drug Corporation expressly reserves the right
                        to use alternative copies of such exhibits where appropriate,
                        including but not limited to physical, color, redacted, and/or native
                        documents, or copies without deposition exhibit stickers.

                     10. AmerisourceBergen Drug Corporation reserves the right to use at
                         trial summaries created in accordance with Federal Rule of
                         Evidence 1006 and demonstrative exhibits, including without
                         limitation: charts, graphs, photographs, animations, timelines,
                         objects, models, PowerPoint slides, drawings, graphics, and other
                         demonstrative aids.

                     11. AmerisourceBergen Drug Corporation reserves the right to offer
                         enlargements of any exhibits on the list or on any party’s exhibit
                         list.

        d. Defendant Cardinal Health’s Disclosures

               i. Cardinal Health’s Witnesses

                     1. See Cardinal Health’s Witness list, attached hereto as Appendix F,
                        provided on September 23, 2020. Deposition designations and any
                        objections thereto will be exchanged pursuant to the Order
                        Establishing Procedure for Designation and Use of Deposition
                        Testimony at Trial, filed September 21, 2020 as Doc. # 996.

                     2. Cardinal Health reserves the right to call any of these witnesses in
                        its case in chief.

                     3. Cardinal Health specifically reserves the right to amend,
                        supplement, or otherwise modify these disclosures if new or
                        modified information is provided at any point, as well as to identify
                        witnesses who are deposed after September 23, 2020.




                                           5
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 6 of 46 PageID #: 29514




                     4. Cardinal Health further reserves the right to call any witnesses
                        identified on any other party’s witness list, including any party who
                        later settles or is severed or dismissed.

                     5. Cardinal Health reserves the right to conduct an examination of any
                        witness called by the Plaintiff. Cardinal Health also reserves the
                        right to call witnesses who do not appear on this list to rebut the
                        Plaintiffs’ case, supplement and/or amend this witness list in
                        response to rulings of the Court on pretrial motions, and supplement
                        and/or amend this witness list in response to other new information.

                     6. Cardinal Health reserves the right to supplement or amend this list
                        based on any ruling by the Court concerning the applicability of W.
                        Va. Code 55-7-13a through 55-7-13d, including by adding
                        witnesses disclosed at ECF No. 31 or ECF No. 99.

                     7. Cardinal Health further reserves the right to call by deposition
                        designation additional witnesses not identified on this list that are
                        submitted as part of current or future deposition designations.

              ii. Witnesses to be Presented by Deposition

                     1. See Cardinal Health’s Witness list, attached hereto as Appendix F,
                        provided on September 23, 2020. Cardinal Health reserves the right
                        to designate and present by deposition any witness or expert witness
                        designated by any other party in this litigation. Deposition
                        designations and any objections thereto will be exchanged pursuant
                        to the Order Establishing Procedure for Designation and Use of
                        Deposition Testimony at Trial, filed September 21, 2020 as Doc. #
                        996.

                     2. Cardinal Health reserves the right to amend, supplement, or
                        otherwise modify these disclosures if new or modified information
                        is provided at any point.

             iii. Cardinal Health’s Proposed Exhibits

                     1. See Cardinal Health’s Joint Proposed Exhibit List, attached hereto
                        as Appendix G, provided on October 2, 2020.

                     2. Cardinal Health incorporates by reference the procedure for exhibit
                        objections set forth in the Parties’ Joint Trial Exhibit Stipulation.

                     3. Cardinal Health expressly reserves all rights afforded under the So-
                        Ordered Joint Trial Exhibit Stipulation and Local Rules to amend,
                        modify, withdraw, and supplement the Joint Exhibit List prior to
                        and during trial.



                                           6
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 7 of 46 PageID #: 29515




                    4. Cardinal Health hereby incorporates all reservations of rights set
                       forth in Cardinal Health’s Proposed Exhibit List.

                    5. Cardinal Health does not waive by inclusion on the Exhibit List any
                       prior confidentiality designation in this litigation.

                    6. Cardinal Health further reserves the right to object to the
                       introduction and/or admissibility of any document listed on any
                       party’s exhibit list.

                    7. Cardinal Health further reserves the right to use any deposition
                       transcripts and any exhibits to deposition transcripts for any
                       witnesses being called to testify at trial and/or use any deposition
                       exhibits or other documents associated with any testimony that will
                       be designated or counter designated by any party.

                    8. Cardinal Health reserves the right to use any and all documents or
                       materials listed by any other party, including any other defendant
                       even if such defendant may later settle, be severed, or be otherwise
                       dismissed from the City of Huntington and Cabell County
                       Commission trial.

                    9. Certain exhibits that were previously produced during discovery are
                       further identified by bates number or native file name. Cardinal
                       Health expressly reserves the right to use alternative copies of such
                       exhibits where appropriate, including but not limited to physical,
                       color, redacted, and/or native documents, or copies without
                       deposition exhibit stickers.

                    10. Cardinal Health reserves the right to use at trial summaries created
                        in accordance with Federal Rule of Evidence 1006 and
                        demonstrative exhibits, including without limitation: charts,
                        graphs, photographs, animations, timelines, objects, models,
                        PowerPoint slides, drawings, graphics, and other demonstrative
                        aids.

                    11. Cardinal Health reserves the right to offer enlargements of any
                        exhibits on the list or on any party’s exhibit list.

        e. Defendant McKesson Corporation’s Disclosures

              i. McKesson Corporation’s Witnesses

                    1. See McKesson Corporation’s Witness list, attached hereto as
                       Appendix H, provided on September 23, 2020. Deposition
                       designations and any objections thereto will be exchanged pursuant
                       to the Order Establishing Procedure for Designation and Use of



                                          7
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 8 of 46 PageID #: 29516




                        Deposition Testimony at Trial, filed September 21, 2020 as Doc. #
                        996.

                     2. McKesson specifically reserves the right to amend, supplement, or
                        otherwise modify these disclosures if new or modified information
                        is provided at any point.

                     3. McKesson further reserves the right to amend or supplement this
                        list to identify witnesses who are deposed September 23, 2020.

                     4. McKesson further reserves the right to supplement and/or to amend
                        this list with any witnesses identified on any party’s witness lists,
                        including any party who later settles or is severed or dismissed.

                     5. McKesson further reserves the right to conduct a direct examination
                        of any witness called by the Plaintiff and/or to call additional
                        witnesses not identified on this list that are submitted as part of
                        current or future deposition designations by any other party.

                     6. McKesson further reserves the right to supplement and/or to amend
                        this witness list in response to rulings of the Court on pretrial
                        motions.

              ii. McKesson Corporation’s Witnesses to be Presented by Deposition

                     1. See McKesson Corporation’s Witness list, attached hereto as
                        Appendix H, provided on September 23, 2020. McKesson
                        Corporation reserves the right to designate and present by
                        deposition any witness or expert witness designated by any other
                        party in this litigation. Deposition designations and any objections
                        thereto will be exchanged pursuant to the Order Establishing
                        Procedure for Designation and Use of Deposition Testimony at
                        Trial, filed September 21, 2020 as Doc. # 996.

                     2. McKesson Corporation reserves the right to amend, supplement, or
                        otherwise modify these disclosures if new or modified information
                        is provided at any point.

             iii. McKesson Corporation’s Proposed Exhibits

                     1. See McKesson Corporation’s Proposed Exhibit List, attached
                        hereto as Appendix I, provided on October 2, 2020.

                     2. McKesson Corporation incorporates by reference the procedure for
                        exhibit objections set forth in the Parties’ Joint Trial Exhibit
                        Stipulation.




                                           8
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 9 of 46 PageID #: 29517




                    3. McKesson Corporation expressly reserves all rights afforded under
                       the So-Ordered Joint Trial Exhibit Stipulation and Local Rules to
                       amend, modify, withdraw, and supplement the Joint Exhibit List
                       prior to and during trial.

                    4. McKesson Corporation hereby incorporates all reservations of
                       rights set forth in McKesson Corporation’s Proposed Exhibit List.

                    5. McKesson Corporation does not waive by inclusion on the Exhibit
                       List any prior confidentiality designation in this litigation.

                    6. McKesson Corporation further reserves the right to object to the
                       introduction and/or admissibility of any document listed on any
                       party’s exhibit list.

                    7. McKesson Corporation further reserves the right to use any
                       deposition transcripts and any exhibits to deposition transcripts for
                       any witnesses being called to testify at trial and/or use any
                       deposition exhibits or other documents associated with any
                       testimony that will be designated or counter designated by any
                       party.

                    8. McKesson Corporation reserves the right to use any and all
                       documents or materials listed by any other party, including any
                       other defendant even if such defendant may later settle, be severed,
                       or be otherwise dismissed from the City of Huntington and Cabell
                       County Commission trial.

                    9. Certain exhibits that were previously produced during discovery are
                       further identified by bates number or native file name. McKesson
                       Corporation expressly reserves the right to use alternative copies of
                       such exhibits where appropriate, including but not limited to
                       physical, color, redacted, and/or native documents, or copies
                       without deposition exhibit stickers.

                    10. McKesson Corporation reserves the right to use at trial summaries
                        created in accordance with Federal Rule of Evidence 1006 and
                        demonstrative exhibits, including without limitation: charts,
                        graphs, photographs, animations, timelines, objects, models,
                        PowerPoint slides, drawings, graphics, and other demonstrative
                        aids.

                    11. McKesson Corporation reserves the right to offer enlargements of
                        any exhibits on the list or on any party’s exhibit list.




                                          9
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 10 of 46 PageID #: 29518




  2. Contested Issues of Law Requiring a Ruling Before Trial

            a. Plaintiffs’ Statement of Contested Issues of Law

                i. Whether this Court should adopt the ruling in Case Track One of the
                   Multidistrict Litigation finding that, as a matter of law, the Controlled
                   Substances Act (“CSA”) and its implementing regulations require
                   defendants who are “registrants” to: (1) identify suspicious orders of
                   controlled substances; (2) report to the Drug Enforcement Administration
                   (“DEA”) suspicious orders when discovered; and (3) decline to ship a
                   suspicious order unless and until, through due diligence, the registrant can
                   determine the order is not likely to be diverted into illegal channels, as set
                   forth in: Plaintiffs’ Motion to Adopt Multidistrict Litigation Court’s Order
                   on Defendants’ Controlled Substances Act Duties (Doc. # 189-0).

               ii. Whether W.Va. Code § 55-7-13d(a)(2) and its predecessor, W.Va. Code §
                   55-7-24 (“2005 Act”) (collectively “Apportionment Statutes”) are
                   inapplicable to Plaintiffs’ claims, as set forth in: Plaintiffs’ Motion to Strike
                   Defendants’ Notices of Non-Party Fault (Doc. # 0224-0).

              iii. Whether Defendants’ shipment of suspicious orders, without first clearing
                   those orders through due diligence, constituted a violation of the Controlled
                   Substances Act (“CSA”) and the West Virginia Controlled Substances Act
                   (“WVCSA”) and Distributors’ obligations under federal law as set forth in
                   Plaintiffs’ Motion for Partial Summary Judgment Holding that Cardinal
                   Health Did Not Comply with Its Duties Under the Controlled substances
                   Act (Doc. # 1016) and Plaintiffs’ Motion for Partial Summary Judgment
                   Concerning Defendants’ Statutory and Regulatory Duties (Doc. # 189).

              iv. Whether Plaintiffs should be permitted to proffer for the record the
                  evidentiary foundation for the national ARCOS database and IQVIA
                  foundational testimony, as set forth in: Plaintiffs’ Motion for a Bench Trial
                  Management Order (Doc. # 230-0).

               v. Whether Plaintiffs’ Claims are precluded by the doctrine of res judicata as
                  set forth in: Cardinal Health’s Motion for Summary Judgement: Res
                  Judicata and Release of Claims (Doc. # 216-0).

              vi. Whether Plaintiffs’ Claims are precluded by the doctrine of res judicata as
                  set forth in: McKesson Corporation’s Motion to Dismiss or for Summary
                  Judgement on Res Judicata and Release Grounds (Doc. # 222-0).

              vii. Whether Plaintiffs’ Claims are precluded by the doctrine of res judicata as
                   set forth in: AmerisourceBergen Drug Corporation’s Motion for Summary
                   Judgement Based on Res Judicata (Doc. # 226-0).




                                              10
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 11 of 46 PageID #: 29519




             viii. Whether Plaintiffs’ claims are precluded by the statute of limitations, as set
                   forth in: Defendants’ Motion for Summary Judgment: Standing (Doc. #
                   238-0).

              ix. Whether Plaintiffs’ claims are precluded by the statute of limitations, as set
                  forth in: Defendants’ Motion for Summary Judgment: Statute of Limitations
                  (240-0).

               x. Whether Cabell County Commission has authority to abate the public
                  nuisance as set forth in “Defendants’ Motion for Summary Judgment: No
                  Right to Abatement”? (Doc. # 1005)

              xi. Whether Defendants should be precluded from introducing any evidence,
                  testimony, statements or arguments pertaining to any payments the
                  Plaintiffs received from collateral sources as set forth in: Plaintiffs’ Motion
                  In Limine Regarding Collateral Sources (Doc. # 1006)

             xii. Whether Plaintiffs City of Huntington and Cabell County Commission have
                  a valid claim for public nuisance, as set forth in “Defendants’ Motion for
                  Summary Judgment Re Nuisance” (Doc. # 1003) and “Defendants’ Joint
                  Motion for Summary Judgment for Failure to Prove Fault Element of Public
                  Nuisance Claims” (Doc. # 1007).

             xiii. Whether Plaintiffs can prove that there is a direct connection between
                   Defendants’ wrongdoing and Plaintiffs’ injuries as set forth in: Defendants’
                   Motion for Summary Judgment on Proximate Causation Grounds (Doc. #
                   1014).

             xiv. Whether this Court should grant partial summary judgement and find that
                  the Controlled Substances Act and the West Virginia Controlled Substances
                  Act impose an obligation to maintain effective controls against diversion,
                  and that in order to meet this obligation, distributors of controlled
                  substances must design and operate a system to identify suspicious orders;
                  must report suspicious order to the DEA; and must stop shipment of
                  suspicious orders pending investigation, as set forth in Plaintiffs’ Motion
                  for Partial Summary Judgement Concerning Defendants’ Statutory and
                  Regulatory Duties. (Doc. # 1011)

             xv. Whether claims against McKesson should be dismissed on sovereign
                 immunity grounds as set forth in: McKesson Corporation’s Motion for
                 Dismissal On Derivative Sovereign Immunity Grounds. (Doc. # 1012)

             xvi. Whether this Court should grant partial summary judgement and find that
                  Dr. McCann’s Processed ARCOS data accurately reflects the data provided
                  by the DEA regarding the Defendants’ shipments of opioids, as set forth in
                  Plaintiffs’ Motion for Partial Summary Judgment Regarding Transactions
                  Reflected in Processed ARCOS Data. (Doc. # 1008)



                                             11
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 12 of 46 PageID #: 29520




            xvii. Whether this Court should order that the IQVIA XPONENT and
                  XPONENT PLANKTRAK data produced in discovery in the MDL
                  (“IQVIA Data”) is admissible, as set forth in Plaintiffs’ Motion In Limine
                  for an Order Ruling IQVIA Data Admissible. (Doc. # 1066)

            xviii. Whether this Court should limit expert testimony of Defendants’ expert
                   witness, Tricia Wright, as set forth in the Daubert motion filed as Plaintiffs’
                   Motion to Limit the Testimony of Defendants’ Expert Tricia Wright, M.D.
                   (Doc. # 1082).

        b. Defendants’ Statement of Contested Issues of Law

                i.   Whether Plaintiffs lack standing to bring their public nuisance claims,
                     as set forth in Defendants’ Motion for Summary Judgment: Standing
                     (Doc. # 238).

               ii.   Whether Plaintiffs’ public nuisance claims are partially barred by the
                     statute of limitations, as set forth in Defendants’ Motion for Summary
                     Judgment: Statute of Limitations (Doc. # 240).

              iii.   Whether Plaintiffs’ public nuisance claims against Defendants are
                     barred by res judicata and release, as set forth in McKesson
                     Corporation’s Motion to Dismiss or for Summary Judgement on Res
                     Judicata and Release Grounds (Doc. # 222), Cardinal Health’s Motion
                     for Summary Judgement: Res Judicata and Release of Claims (Doc. #
                     216), and AmerisourceBergen Drug Corporation’s Motion for Summary
                     Judgement Based on Res Judicata (Doc. # 226).

              iv.    Whether Plaintiffs’ public nuisance claims fail because (1) West
                     Virginia law does not recognize such a claim for product distribution,
                     (2) Plaintiffs have failed to identify a public right with which
                     Defendants interfered, (3) Plaintiffs have failed to establish the fault
                     element of public nuisance, (4) Plaintiffs’ claims are preempted by
                     federal law, and (5) Plaintiffs have failed to demonstrate proximate
                     causation, as set forth in Defendants’ Motion for Summary Judgment Re
                     Nuisance (Doc. # 1003), Defendants’ Joint Motion for Summary
                     Judgment for Failure to Prove Fault Element of Public Nuisance Claims
                     (Doc. # 1007), and Defendants’ Motion for Summary Judgment on
                     Proximate Causation Grounds (Doc. # 1014).

               v.    Whether Cabell County Commission lacks the authority to abate the
                     alleged public nuisance, as set forth in Defendants’ Joint Motion for
                     Summary Judgment re Abatement (Doc. # 1005).

              vi.    Whether the Court must dismiss Plaintiffs’ public nuisance claims against
                     McKesson because McKesson is protected by derivative sovereign
                     immunity, as set forth in McKesson Corporation’s Motion for Dismissal
                     on Derivative Sovereign Immunity Grounds (Doc. # 1012).


                                             12
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 13 of 46 PageID #: 29521




             vii.   Whether the CSA and/or the West Virginia Controlled Substances Act
                    required distributors to identify suspicious orders, report suspicious
                    orders to the DEA, and stop shipment of suspicious orders pending
                    investigation, and, if so, when any such obligation first arose. See
                    Defendants’ Memorandum of Law in Opposition to Plaintiffs’ Motion for
                    Partial Summary Judgment Concerning Defendants’ Statutory and
                    Regulatory Duties (Doc. # 1079).

            viii.   Whether Plaintiffs have failed to establish that Cardinal Health failed
                    to comply with its duties under the CSA. See Memorandum of Law in
                    Opposition to Plaintiffs’ Motion for Partial Summary Judgment
                    Holding that Cardinal Health Did Not Comply with its Duties Under
                    the Controlled Substances Act (Doc. # 1087).

              ix.   Whether W.Va. Code § 55-7-13d(a)(2) and its predecessor, W.Va. Code
                    § 55-7-24 apply to Plaintiffs’ claims. See Memorandum of Law in
                    Opposition to Plaintiffs’ Motion to Strike Defendants’ Notices of Non-
                    Party Fault (Doc. # 256)

               x.   Whether Defendants may introduce evidence, testimony, statements,
                    or arguments pertaining to payments the Plaintiffs received from
                    collateral sources.

              xi.   Whether the Court should exclude any statement or letter Plaintiffs
                    improperly obtain from the DEA, as set forth in Defendants’ Motion to
                    Exclude Plaintiffs’ Improperly Obtained Statement or Letter from
                    DEA (Doc. # 1038).

             xii.   Whether the Court should exclude certain expert testimony of
                    Plaintiffs’ expert witness, Andrew Kolodny, as set forth in Defendants’
                    Motion to Exclude the Expert Testimony of Andrew Kolodny (Doc. #
                    1041).

            xiii.   Whether the Court should exclude testimony by Plaintiffs’ expert
                    witnesses about Defendants’ corporate conduct, as set forth in
                    Defendants’ Motion to Exclude Expert Testimony Regarding
                    Defendants’ Corporate Conduct (Doc. # 1043).

             xiv.   Whether the Court should exclude expert testimony of Plaintiffs’
                    expert witness, James Geldhof, as set forth in Defendants’ Daubert
                    Motion to Exclude the Opinions of James Geldhof (Doc. # 1047).

             xv.    Whether the Court should exclude expert testimony of Plaintiffs’
                    expert witness, Thomas McGuire, as set forth in Defendants’ Motion
                    to Exclude Expert Testimony of Thomas McGuire (Doc. # 1050).




                                          13
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 14 of 46 PageID #: 29522




             xvi.   Whether the Court should exclude opinions of Dr. Rahul Gupta, as set
                    forth in Defendants’ Motion to Exclude the Testimony of Dr. Rahul
                    Gupta (Doc. # 1051).

            xvii.   Whether the Court should exclude expert testimony of Plaintiffs’
                    expert witness, James Rafalski, as set forth in Defendants’ Daubert
                    Motion to Exclude the Opinions of James E. Rafalski (Doc. # 1052).

           xviii.   Whether the Court should exclude expert testimony of Plaintiffs’ non-
                    retained expert witnesses, as set forth in Defendants’ Motion to
                    Exclude Undisclosed Expert Testimony from Non-Retained Expert
                    Witnesses (Doc. # 1055).

             xix.   Whether the Court should exclude certain expert testimony of
                    Plaintiffs’ expert witness, Dr. Katherine Keyes, as set forth in
                    Defendants’ Motion to Exclude Certain Expert Testimony of Katherine
                    Keyes (Doc. # 1056).

             xx.    Whether the Court should exclude expert testimony of Joseph
                    Rannazzisi, as set forth in Defendants’ Motion to Exclude Expert
                    Testimony Proffered by Joseph Rannazzisi (Doc. # 1057).

             xxi.   Whether the Court should exclude certain expert testimony of
                    Plaintiffs’ expert witness, George Barrett, as set forth in Defendants’
                    Motion to Exclude the Expert Testimony of George Barrett (Doc. #
                    1059).

            xxii.   Whether the Court should exclude marketing opinions offered by
                    certain of Plaintiffs’ expert witnesses, as set forth in Defendants’
                    Motion to Exclude the Marketing Opinions of Anna Lembke,
                    Katherine Keyes, Andrew Kolodny, and Jakki Mohr (Doc. # 1063).

           xxiii.   Whether the Court should exclude expert testimony of Plaintiffs’
                    expert witness G. Caleb Alexander related to abatement costs and
                    efforts, as set forth in Defendants’ Motion to Exclude Expert
                    Testimony from G. Caleb Alexander Purporting to Relate to Abatement
                    Costs and Efforts (Doc. # 1068).

            xxiv.   Whether the Court should exclude certain evidence relating to
                    McKesson’s former regulatory affairs employee, David Gustin, as set
                    forth in McKesson Corporation’s Motion in Limine to Exclude
                    Evidence Regarding Former Employee’s Misdemeanor Plea (Doc. #
                    1045).

            xxv.    Whether the Court should exclude evidence by Plaintiffs regarding:
                    individualized evidence of opioid misuse and diversion; lay testimony
                    about the “gateway” theory; Defendants’ prescription opioid shipments
                    to places outside Cabell County and the City of Huntington; and


                                          14
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 15 of 46 PageID #: 29523




                        Defendants’ settlements with the DEA or Track One MDL Plaintiffs,
                        all as set forth in Defendants’ Motions in Limine (Doc. # 1067).

               xxvi.    Whether Plaintiffs’ Motion for Partial Summary Judgment Regarding
                        Transactions Reflected in Processed ARCOS Data (Doc. # 1008), and
                        Plaintiffs’ Motion in Limine for an Order Ruling IQVIA Data
                        Admissible (Doc. # 1066) should be granted.


   3. Summary of the Material Facts and Theories of Liability or Defenses

           a. Plaintiffs’ Summary

       This case concerns the immediate and ongoing hazard to public health and safety resulting

from the opioid epidemic in Plaintiffs City of Huntington and Cabell County Commission’s

communities (“Cabell-Huntington Community”). Plaintiffs have brought a cause of action for

public nuisance, in conjunction with civil conspiracy, and seek the remedy of abatement.

              A public nuisance is an act or condition that unreasonably
              interferes with a right common to the general public.
              Circumstances that may sustain a holding that an interference with
              a public right is unreasonable include the following:

              (a)      Whether the conduct involves a significant interference
                       with the public health, the public safety, the public peace,
                       the public comfort or the public convenience, or

              (b)      Whether the conduct is proscribed by a statute, ordinance or
                       administrative regulation, or

              (c)      Whether the conduct is of a continuing nature or has
                       produced a permanent or long-lasting effect, and, as the actor
                       knows or has reason to know, has a significant effect upon
                       the public right.

Restatement (Second) of Torts § 821B (emphasis added).

       The Defendants in this case — AmerisourceBergen, Cardinal Health, Inc., and McKesson

Corporation — are wholesale distributors of prescription opioids who, together, control

approximately 90% of the national wholesale distribution market. The undisputed facts in this case

show that starting from at least the mid-1990s, Defendants sold services to opioid manufacturers


                                                15
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 16 of 46 PageID #: 29524




that aimed to dramatically increase the utilization of opioids. Defendants’ activities included, but

were not limited to: direct promotions, patient education and adherence programs, education for

health professionals, and advertising to pharmacists. In conjunction with opioid manufacturers and

trade organizations, Defendants helped to create a mass market for prescription opioids. Once this

market was created, Defendants flooded it with opioids, often shipping opioids in quantities that

they knew or should have known exceeded any legitimate market. Even in the face of other factors,

Defendants had a fixed duty to detect and address diversion. Arguments attempting to lay blame

on other entities fail to recognize that another actor’s actions does not excuse Defendants’ own

failures. Not can Defendants fairly lay responsibility on law enforcement for failing to detect or

address Defendants’ own violations of law. While other factors may have contributed to the opioid

epidemic plaguing the Huntington-Cabell Community, Defendants played a significant and

foreseeable role in creating, deepening, and extending this crisis.

                   i. Defendants’ Duties

       In 1970, Congress passed the Comprehensive Drug Abuse Prevention and Control Act; Title

II of the Act contains the enforcement provisions and is known as the Controlled Substances Act

(“CSA”). See 21 USC § 801-971. The legislative history of the CSA explains that the bill was

               . . . designed to improve the administration and regulation of the
               manufacturing, distribution, and dispensing of controlled substances
               by providing for a ‘closed’ system of drug distribution for legitimate
               handlers of such drugs. Such a closed system should significantly
               reduce the widespread diversion of these drugs out of legitimate
               channels into the illicit market, while at the same time providing the
               legitimate drug industry with a unified approach to narcotic and
               dangerous drug control.

       The CSA authorizes the Drug Enforcement Administration (“DEA”) to establish a

registration program for manufacturers, distributors, and dispensers of controlled substances

designed to prevent the diversion of legally produced controlled substances into the illicit market.



                                                 16
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 17 of 46 PageID #: 29525




H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970); see 21 U.S.C. § 801(2);

21 U.S.C. §§ 821-824, 827, 880. Any entity, including wholesale distributors such as Defendants,

seeking to become involved in the supply chain of controlled substances must first register with the

DEA. 21 U.S.C. § 822; 21 C.F.R. § 1301.11.

        “Congress was particularly concerned with the diversion of drugs from legitimate channels.

It was aware that registrants, who have the greatest access to controlled substances and therefore

the greatest opportunity for diversion, were responsible for a large part of the illegal drug traffic.”

United States v. Moore, 423 U.S. 122, 135 (1975). The CSA is clear that “[t]he illegal importation,

manufacture, distribution and possession and improper use of controlled substances have a

substantial and detrimental effect on the health and general welfare of the American People.” 21

U.S.C.A. § 801(2). Thus, the foreseeable harm from failing to prevent the diversion of controlled

substances such as prescription opioids to illicit channels, is damage to public health and safety.

        As registrants under the CSA, and also pursuant to West Virginia state law, Defendants had

a duty to monitor, identify, report and prevent the fulfillment of suspicious orders of opioids in

order to ensure that licit drugs were not diverted into illicit channels. See 21 U.S.C. § 823 et seq.,

21 CFR 1301.74; 15 CSR 2.4. Specifically, the implementing regulations for the CSA mandate that

registrants:

               Shall design and operate a system to disclose to the registrant
               suspicious orders of controlled substances. The registrant shall
               inform the Field Division Office of the Administration in his area of
               suspicious orders when discovered by the registrant Suspicious
               orders include orders of unusual size, orders deviating substantially
               from a normal pattern, and orders of unusual frequency.

21 CFR 1301.74(b).

                   ii. Defendants’ Failure to Design and/or Implement Adequate Systems to
                       Prevent Diversion




                                                 17
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 18 of 46 PageID #: 29526




       Despite their duties to prevent diversion, Defendants repeatedly and knowingly failed to

implement adequate systems to detect, report and stop the diversion of prescription opioids and,

instead, flooded the Cabell Huntington Community with an oversupply of highly dangerous and

addictive narcotics.

       Between 2005 and 2014, Defendants sent billions of morphine milligram equivalents

(“MMEs”) of opioids into the Cabell Huntington Community of less than 100,000 people. In fact,

between 2006 and 2014, dispensers in the Cabell-Huntington Community received 127.9 million

Dosage Units or 3.3 billion MME of opioids, enough opioids for every resident in Cabell County

and the City of Huntington, WV to consume 142 Dosage Units or 3,650 MME every year from

2006 to 2014. Oxycodone and hydrocodone products, in particular, accounted for approximately

86% of all dosage units in Plaintiffs’ community from 2006 to 2014.

                   iii. Defendants’ Actions Were a Contributing Factor in Harming Public Health
                        and Safety in the Cabell-Huntington Community

       Defendants’ actions in inflating and flooding the market for opioids in the Cabell-

Huntington Community were a contributing cause of the diversion of prescription opioids into the

illicit market. Defendants’ actions were also a cause of opiate abuse, addiction, morbidity and

mortality Cabell-Huntington Community. Opiate abuse, addiction, morbidity, and mortality are

hazards to public health and safety in Cabell County and the City of Huntington. Thus, Defendants’

actions in failing to prevent the diversion of prescription opioids has created an ongoing, abatable,

public nuisance.

       Opioid analgesics are widely diverted and improperly used, and the widespread use of the

drugs has resulted in a national epidemic of opioid overdose deaths and addictions. See Nora D.

Volkow, M.D., and A. Thomas McLellan, Ph.D., Opioid Abuse in Chronic Pain, NEW ENG. J.

MED., 374:1253-63 (March 31, 2016). The epidemic is “directly related to the increasingly



                                                18
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 19 of 46 PageID #: 29527




widespread misuse of powerful opioid pain medications.” See Special Report, FDA Commissioner

Robert M. Califf, M.D., A Proactive Response to Prescription Opioid Abuse, NEW ENGL. J.

MED., 374;1480-85 (April 14, 2016). The increased use of prescription painkillers for nonmedical

reasons (without a prescription for the high they cause), along with growing sales, has contributed

to a large number of overdoses and deaths. See Press Release, Prescription painkiller overdoses at

epidemic levels, U.S. Department of Health and Human Resources, Centers for Disease Control

and Prevention (November 1, 2011). There is a “parallel relationship between the availability of

prescription opioid analgesics through legitimate pharmacy channels and the diversion and abuse

of these drugs and associated adverse outcomes.” See Richard C. Dart, MD, et al, Trends in Opioid

Analgesic Abuse and Mortality in the United States, NEW ENGL. J. MED., 372:241-248 (January

15, 2015). The public health dangers associated with the diversion and abuse of controlled

prescription drugs have been well-recognized over the years by Congress, DEA, HDMA and its

members, and public health authorities. See Brief for HDMA and NACDS, Masters

Pharmaceuticals, Inc. v. U.S. Drug Enforcement Admin., 2016 WL 1321983 (C.A.D.C.) (April 4,

2016); Amicus Curiae Brief of HDMA, Cardinal Health, Inc. v. United States Dept. Justice, 2012

WL 1637016, *2-3 (C.A.D.C.) (May 9, 2012).

       The CDC has identified addiction to prescription pain medication as the strongest risk factor

for heroin addiction. People who are addicted to prescription opioid painkillers are 40x more likely

to be addicted to heroin. See CDC Vital Signs Fact Sheet, Today’s Heroin Epidemic, U.S.

Department of Health and Human Resources, Centers for Disease Control and Prevention (July

2015). Heroin is pharmacologically similar to prescription opioids. The majority of current heroin

users report having used prescription opioids non-medically before they initiated heroin use.

Available data indicates that the nonmedical use of prescription opioids is a strong risk factor for




                                                19
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 20 of 46 PageID #: 29528




heroin use. See Wilson M. Compton, MPE, Relationship between Nonmedical Prescription Opioid

Use and Heroin Use, NEW ENG. J. MED., 374:154-63 (January 14, 2016). The CDC reports that

drug overdose deaths involving heroin continued to climb sharply, with heroin overdoses more than

tripling in 4 years. This increase mirrors large increases in heroin use across the country and has

been shown to be closely tied to opioid pain reliever misuse and dependence. Past misuse of

prescription opioids is the strongest risk factor for heroin initiation and use, specifically among

persons who report past-year dependence or abuse.

                  iv. Plaintiffs Seek the Remedy of Abatement

       The opioid epidemic in the Cabell-Huntington Community is a public nuisance that remains

unabated. In order to abate the public nuisance, a “multifaceted, collaborative public health and

law enforcement approach is urgently needed.” See Rose A. Rudd, MSPH, et al., Increases in Drug

and Opioid-Involved Overdose Deaths — United States, 2010–2015, Morbidity and Mortality

Weekly Report (MMWR), Centers for Disease Control and Prevention, 65(50-51);1445–1452

(December 30, 2016).

                  v. Plaintiffs’ Position as to the Legal Defenses Identified by Defendants

       Plaintiffs also respond to each of the legal defenses raised below by Defendants as follows:

       •   First, Plaintiffs have standing to bring a public nuisance suit under West Virginia law.

           Plaintiffs are authorized by West Virginia statute to bring this action to abate the public

           nuisance caused by Defendants. Accordingly, Plaintiffs have both the power and the

           duty to seek abatement for Defendants. Plaintiffs also incorporate by reference the




                                                 20
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 21 of 46 PageID #: 29529




         arguments made in Plaintiffs’ Opposition to Defendants’ Motion for Summary

         Judgment Based on Standing. (Doc. # 287.)

     •   Second, because there is no statute of limitations for an unabated nuisance, Plaintiffs’

         claim is in no way partially barred on these grounds. Plaintiffs also incorporate by their

         arguments in Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment

         Regarding Statute of Limitations. (Doc. # 288).

     •   Third, the doctrine of res judicata does not bar Plaintiffs’ claim for public nuisance

         because, among other reasons: (1) Defendants cannot establish that Plaintiffs and the

         West Virginia Attorney General were in privity with each other (2) neither the State

         nor the West Virginia Attorney General has parens patriae power to bring Plaintiffs’

         claims as the Legislature has not expressly given parents patriae authority to abate the

         public nuisance at issue here and has impliedly supplanted whatever common law

         authority might otherwise exist; (3) the doctrine of virtual representation is inapplicable

         here (4) Plaintiffs’ claims for abatement of a public nuisance are not the same as the

         damages claims previously raised by the State and the West Virginia Attorney General

         and (5) the plain language of the releases between Defendants and the West Virginia

         Attorney General confirms that Plaintiffs’ claims were not released by the West

         Virginia Attorney General. Plaintiffs also incorporate by reference the arguments set

         forth in Plaintiffs’ Opposition to Defendants’ Motion to Dismiss or For Summary

         Judgment Based On Res Judicata and Release. (Doc. # 242).

     •   Fourth, Plaintiffs brought a valid public nuisance claim: West Virginia law does not

         limit public nuisance to an interference with public property or resources, nor are

         Plaintiffs’ claims excluded from nuisance law because they arise from the distribution




                                               21
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 22 of 46 PageID #: 29530




         of products. Further, the evidence in this case shows that the effects of the opioid

         epidemic are far-reaching, sparing no member of Plaintiffs’ communities, giving rise

         to a substantial interference with public health and safety – rights which West Virginia

         law has recognized as common to the general public. Plaintiffs also incorporate by

         reference the arguments set forth in Plaintiffs’ Opposition to Defendants’ Motion for

         Summary Judgment Re Nuisance (Doc. # 1077).

     •   Fifth, as set forth in greater detail in Plaintiffs’ Opposition to Defendants’ Joint Motion

         for Summary Judgment for Failure to Prove Fault Element of Public Nuisance Claim

         (Doc. # 1075), Plaintiffs are able to satisfy the fault element of their public nuisance

         claim given: the substantial evidence of Defendants’ intentional misconduct, the fact

         that, under West Virginia law, a public nuisance claim can be based upon a defendant’s

         unlawful conduct, and the fact that, under West Virginia law, everyone owes an

         absolute duty not to create or maintain a public nuisance.

     •   Sixth, because Defendants failed to maintain effective controls against the diversion of

         prescription opioids, massive quantities of opioids flooded the City of Huntington and

         Cabell County. This massive increase in opioids caused a public nuisance and no

         intervening acts break the chain of causation. Accordingly, Plaintiffs have raised

         triable issues of fact with respect to causation for their public nuisance claims.

         Plaintiffs further incorporate by reference the arguments set forth in their Opposition

         to Defendants’ Motion for Summary Judgment on Proximate Causation. (Doc. # 1080).

     •   Seventh, under West Virginia law, Plaintiff Cabell County Commission is specifically

         authorized to bring an action to abate a public nuisance. Plaintiffs incorporate by

         reference the arguments set forth in Plaintiffs’ Opposition to Defendants’ Motion for




                                               22
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 23 of 46 PageID #: 29531




           Summary Judgment on Plaintiff Cabell County Commission’s Right to Abatement

           (Doc. # 1083).

       •   Eighth, West Virginia’s contribution statute and its predecessor are inapplicable to

           Plaintiffs’ claims because, by its very terms, W. Va. Code Ann. Sec. 55-7-13 and its

           predecessor, W.Va. Code § 55-7-24, only apply to actions at law seeking damages, not

           to this action in equity seeking abatement and also because the 2015 version of the

           contribution statute is not retroactive – therefore it would only apply to causes of action

           which accrued on or after its effective date of May 25, 2015 – a criteria that is not

           satisfied here. Plaintiffs also incorporate, as if fully set forth herein, Plaintiffs’

           arguments in support of Plaintiffs’ Motion to Strike Defendants’ Notices of Non-Party

           Fault. (Doc. #225).

       •   Ninth, for the reasons set forth in Plaintiffs’ Motion In Limine to Preclude Evidence,

           Testimony, Statements, or Arguments Pertaining to Any Payments the Plaintiffs

           Received From Collateral Sources (Doc. # 1006), incorporated herein by reference,

           Defendants’ arguments that the vast majority of the abatement relief sought by

           Plaintiffs involves programs paid for by the state and federal government are meritless

           as, a matter of substantive law, those payments are collateral sources which are

           irrelevant to this case.

           b. Defendants’ Summary

       Plaintiffs’ theory of liability against Defendants is fatally flawed. As set forth more fully

in Defendants’ forthcoming Proposed Findings of Fact and Conclusions of Law, Defendants are

wholesale distributors of a full line of medical products and supplies, including prescription opioid

medications and other prescription and over-the-counter drugs.          Defendants purchase those




                                                 23
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 24 of 46 PageID #: 29532




supplies and products from manufacturers, and sell them to State-licensed and DEA-registered

pharmacies, hospitals, and healthcare facilities across the country and in Cabell/Huntington. As

wholesale distributors, Defendants do not (1) develop or manufacture prescription drugs, (2)

prescribe medications, (3) assess patients’ medical needs or have access to patients’ medical

histories (individually or in the aggregate), or (4) dispense prescription drugs.

       Plaintiffs allege that Defendants flooded Cabell/Huntington with prescription opioids,

thereby causing a public nuisance of abuse and addiction. But Defendants only distributed

prescription opioids in response to aggregate orders placed by pharmacies and hospitals, which in

turn were based on prescriptions written by licensed doctors and other medical professionals based

on the then-prevailing standard of care. Put differently, Defendants did not determine the supply

of prescription opioids dispensed in Cabell/Huntington, nor did they even have access to data that

would permit them to learn the total supply in Cabell/Huntington. Furthermore, the U.S. Drug

Enforcement Administration (or “DEA”) sets annual quotas on the permissible levels of

prescription opioids that can be distributed in the U.S. in any given year, based on its assessment

of the medical and scientific needs for these medicines. Defendants’ shipments of prescription

opioids never exceeded the quotas authorized by the DEA. Moreover, although Plaintiffs attempt

to hold Defendants responsible for harms caused by illegal opioids like heroin and illicit fentanyl,

Defendants play no role with respect to the distribution or sale of those illegal opioids; criminal

drug trafficking organizations are responsible for those harms. Indeed, Defendants only distributed

legal prescription opioids that have been approved by the Food and Drug Administration (“FDA”).

       Plaintiffs’ case against Defendants also is flawed as a matter of law for the reasons described

more fully below and in Defendants’ summary judgment briefing:




                                                 24
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 25 of 46 PageID #: 29533




     •   First, Plaintiffs lack standing to bring a public nuisance claim. Under West Virginia

         law, counties and municipalities may seek abatement of a public nuisance only where

         the nuisance has been (i) recognized as such per se or (ii) designated as such by a lawful

         statute or ordinance. Plaintiffs have not claimed—nor could they—that Defendants’

         alleged wrongful conduct constitutes a per se nuisance, nor has either Plaintiff enacted

         an ordinance of general applicability that defines the public nuisance about which it

         complains. See infra Part 4.b.i.

     •   Second, Plaintiffs’ claim is partially barred to the extent it is based on conduct outside

         the one-year statute of limitations for nuisance actions. Plaintiffs have admitted that

         their claims accrued before May 2015, and the factual record supports this conclusion.

         See infra Part 4.b.ii.

     •   Third, Plaintiffs’ public nuisance claim against each Defendant is barred by res

         judicata and release because the State of West Virginia, acting as parens patriae,

         previously brought and settled virtually identical claims against each Defendant. See

         infra Part 4.b.iii.

     •   Fourth, Plaintiffs do not have a valid public nuisance claim: West Virginia has never

         recognized a public nuisance claim based on harm allegedly caused by a product. The

         Erie doctrine precludes this Court from expanding West Virginia common law to cover

         the circumstances here.      Moreover, Plaintiffs cannot establish an unreasonable

         interference with a public right necessary to support a public nuisance claim. The

         injuries suffered by individuals who ingested prescription opioids are private rights,




                                              25
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 26 of 46 PageID #: 29534




         and the accumulation of those private rights and private injuries does not establish an

         interference with a public right. See infra Part 4.b.iv.

     •   Fifth, even assuming Plaintiffs could surpass these threshold issues (they cannot), they

         cannot prove an essential element of their public nuisance claim against Defendants—

         fault. There is no evidence that Defendants intended to cause the opioid crisis, and

         Plaintiffs misread the CSA and WVCSA in arguing that those statutes or their

         implementing regulations impose legal “duties” on Defendants that can sustain a state-

         law tort claim. Moreover, insofar as Plaintiffs’ claims are based on purported “duties”

         arising out of the federal CSA, Plaintiffs’ claims are preempted by federal law. See

         infra Part 4.b.v.

     •   Sixth, Plaintiffs cannot prove that Defendants’ distribution of FDA-approved

         prescription opioid medicines to State-licensed and DEA-registered dispensaries,

         standing alone, proximately caused them any harm—another essential element of a

         public nuisance claim. See infra Part 4.b.vi.

     •   Seventh, even if Defendants could be held liable on this record (they cannot), (i) the

         Cabell County Commission lacks authority to seek abatement of the nuisance and (ii)

         Plaintiffs’ requested relief is not abatement at all, but rather a request for future

         damages based on past conduct. See infra Part 4.b.vii.

     •   Eighth, because Plaintiffs seek money damages in the form of future costs, West

         Virginia’s contribution statute applies. See W. Va. Code Ann. Sec. 55-7-13(d)(1) (“In

         assessing percentages of fault, the trier of fact shall consider the fault of all persons

         who contributed to the alleged damages regardless of whether the person was or could

         have been named as a party to the suit.”). This Court must therefore consider the fault



                                               26
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 27 of 46 PageID #: 29535




           of nonparties to this case in assessing Defendants’ share of liability for Plaintiffs’

           alleged injuries. See infra Part 4.b.viii.

       •   Ninth, even if Defendants could be held liable, and even if the Court were to find an

           abatement remedy appropriate, the vast majority of the abatement relief that Plaintiffs

           seek involves drug addiction and treatment programs that are paid for by the federal

           and state government and are not administered at the county or city level. Thus,

           Plaintiffs’ proposed remedy would grant them an improper windfall. Because drug

           treatment and addiction programs and other efforts to address the opioid epidemic are

           statewide or multi-state in nature, the money actually spent by Plaintiffs on programs

           responding to the opioid abuse crisis, and that they would spend in the future, is modest.

           See infra Part 4.b.ix.

Defendants respectfully submit that Plaintiffs’ public nuisance claim should be dismissed before

trial for any one of these independent reasons.

                   i. Plaintiffs Lack Standing To Pursue a Public Nuisance Claim.

       As more fully set forth in Defendants’ Motion for Summary Judgment: Standing (Doc.

#239), Cabell County and the City of Huntington lack standing to bring a public nuisance claim.

Under West Virginia law, counties and municipalities may seek abatement of a public nuisance

only where the nuisance has been (i) recognized as such per se or (ii) designated as such by a lawful

statute or ordinance. Parker v. City of Fairmont, 72 W. Va. 688, 79 S.E. 660 (1913). Neither

Plaintiff has alleged that Defendants’ conduct constitutes a nuisance per se, meaning “an act,

occupation, or structure which is a nuisance at all times and under all circumstances, regardless

of location or surroundings.” Harless v. Workman, 145 W. Va. 266, 114 S.E.2d 548, 552 (1960).




                                                  27
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 28 of 46 PageID #: 29536




Nor could they; for obvious reasons, there is no authority that the distribution of FDA-approved

prescription opioid medications is “always” a public nuisance.

       Nor can either Plaintiff prove that Defendants violated an ordinance of general applicability

that defined their alleged conduct as a public nuisance. See Doc. # 239 at 9–12. Although Cabell

County passed a resolution in 2017 declaring that the unlawful distribution of prescription pain pills

has created a public nuisance, the resolution does not have the force of law and was not passed until

the same day on which it retained counsel to bring this action. The resolution also is not one of

general applicability and therefore does not give the County standing to pursue its claim.

Huntington failed to pass anything until almost a month after Defendants’ filed their motion for

summary judgment. What it did pass, a resolution and not an ordinance of general applicability,

suffers from the same defects as the County’s 2017 resolution, except that it is untimely by an

additional three years. See Doc. # 357 at 8 n.7.

                   ii. Plaintiffs’ Claim Is Barred by the Statue of Limitations.

       As more fully set forth in Defendants’ Motion for Summary Judgment: Statute of

Limitations (Doc. # ____), Plaintiffs’ claims are partially barred to the extent they are based on

Defendants’ conduct outside the applicable one-year statute of limitations. As laid out in that

motion, there is ample evidence that Plaintiffs were on notice of their claims years before they filed

suit. Indeed, Plaintiffs’ opposition to the motion does not dispute these facts, and Plaintiffs now

admit that their claims accrued before May 2015. Dkt. 225 at 10. Plaintiffs contend only that their

claims are not time-barred because no statute of limitations applies to a suit to abate a public

nuisance. For the reasons given in Defendants’ Reply In Support of their Motion for Summary

Judgment: Statute of Limitations, Doc. # 356, Plaintiffs are incorrect; there is no authority




                                                   28
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 29 of 46 PageID #: 29537




permitting any claim based on conduct occurring prior to January 2016, regardless of whether

Plaintiffs seek abatement or money damages.

                  iii. Plaintiffs’ Claim Is Barred by Res Judicata and Release.

       As more fully set out Cardinal Health’s Motion for Summary Judgement: Res Judicata and

Release of Claims (Doc. # 216-0), McKesson Corporation’s Motion to Dismiss or for Summary

Judgement on Res Judicata and Release Grounds (Doc. # 222-0, and AmerisourceBergen Drug

Corporation’s Motion for Summary Judgement Based on Res Judicata (Doc. # 226-0), Plaintiffs’

claims are precluded by the doctrine of res judicata and release. “[A] suit can be barred by the

earlier settlement of another suit in either of two ways: res judicata or release.” Nottingham

Partners v. Trans-Lux Corp., 925 F.2d 29, 31–32 (1st Cir. 1991).

       Res judicata, or claim preclusion, bars a subsequent suit when (1) there was “a final

adjudication on the merits in the prior action”; (2) “the two actions … involve either the same

parties or persons in privity with those same parties”; and (3) “the cause of action identified for

resolution in the subsequent proceeding either [is] identical to the cause of action determined in

the prior action or [is] such that it could have been resolved, had it been presented, in the prior

action.” Dan Ryan Builders, Inc. v. Crystal Ridge Dev., Inc., 239 W.Va. 549, 560, S.E.2d 519,

530 (2017). Plaintiffs’ claims against Defendants are barred by res judicata.

       For release, “[w]hen a consent judgment entered upon settlement by the parties of an earlier

suit is invoked by a defendant as preclusive of a later action, the preclusive effect of the earlier




                                                29
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 30 of 46 PageID #: 29538




judgment is determined by the intent of the [settling] parties.” Keith v. Aldridge, 900 F.2d 736,

740 (4th Cir. 1990). The State of West Virginia released Plaintiffs’ claims against Defendants.

                  iv. Plaintiffs Do Not Have a Valid Public Nuisance Claim.

       As more fully set forth in Defendants’ Motion for Summary Judgment Re Nuisance (Doc.

# 1004), West Virginia nuisance law historically has been confined to cases involving the misuse

of, or interference with, public property or resources. West Virginia law has never recognized a

public nuisance claim like this one, based on harm allegedly caused by a product. Indeed, the

Restatement of Torts states that Plaintiffs’ theory “has been rejected by most courts … because

the common law of public nuisance is an inapt vehicle for addressing” such conduct. See Doc. #

1004 at 2–7. Moreover, even if public nuisance law did extend to the type of conduct alleged here,

Plaintiffs’ claim would fail because there is no evidence that Defendants interfered with a public,

as opposed to a private, right. In West Virginia, the invasion of a public right is a defining element

of a public nuisance claim. But the harm that Plaintiffs seek to abate—i.e., the addiction, drug

overdoses, and deaths of individual drug users and their attendant costs—implicate only the

inherently private right that each individual has not to be injured by a product. Id. at 8–13.

                   v. Plaintiffs Cannot Prove Fault.

      As more fully set forth in Defendants’ Motion for Summary Judgment For Failure To Prove

Fault Element of Public Nuisance Claims (Doc. # 1007), Plaintiffs’ public nuisance claim fails for

an independent reason: Plaintiffs cannot prove the essential element of fault. It is well-established

that, absent a narrow exception not present here, a plaintiff must prove culpable conduct on the part

of the defendant to prevail on a public nuisance cause of action. Put differently, Plaintiffs must




                                                 30
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 31 of 46 PageID #: 29539




prove either intentional conduct or negligence. Here, the record shows that Plaintiffs can prove

neither.

      First, there is no evidence that Defendants intended to cause the opioid crisis or knew that

their alleged conduct would cause a crisis of opioid use and abuse in Cabell/Huntington. On the

contrary, the evidence shows that Defendants only delivered FDA-approved medications to State-

licensed pharmacies and hospitals who ordered them to fill prescriptions issued by State-licensed

physicians. See Doc. # 1007 at 3–4.

      Second, Plaintiffs cannot prove negligence as a matter of law, and their attempt to use

purported legal “duties” arising under the CSA and WVCSA is unavailing. Neither the CSA nor

the WVCSA establish any relationship between Defendants and Plaintiffs; rather, it is clear that any

duties Defendants might have under those statutes may be enforced only by Defendants’ regulators

(DEA and the WV BOP), not by Plaintiffs in a private lawsuit. Moreover, Plaintiffs misunderstand

the statutes at issue—although the CSA and WVCSA establish a registration scheme for wholesale

distributors and set forth certain criteria that regulators should consider in decided whether to grant,

suspend, or revoke a registration, the statutes do not establish any independent legal “duties” that

can be enforced through a state common law cause of action. Id. at 5–20.             Furthermore, the

statutory and regulatory framework for registration decisions never included the purported no-ship

duty, and DEA long understood and accepted that distributors were not refusing to ship customer

orders meeting the regulatory definition of “suspicious orders.” See Defendants’ Memorandum of

Law in Opposition to Plaintiffs’ Motion for Partial Summary Judgment Concerning Defendants’

Statutory and Regulatory Duties (Doc. # 1079) at 5–12.

      Third, insofar as they are based on purported duties allegedly arising out of the CSA,

Plaintiffs’ claims are preempted by federal law. See id. at 19–20; Doc. # 1007 at 13–17.




                                                  31
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 32 of 46 PageID #: 29540




                  vi. Plaintiffs Cannot Prove Causation.

       As more fully set forth in Defendants’ Motion for Summary Judgment on Proximate

Causation Grounds (Doc. # 1015), Plaintiffs’ claims fail because they cannot prove that

Defendants’ alleged misconduct proximately caused them any harm.

       Proximate cause requires a “direct relation between the injury asserted and the injurious

conduct alleged,” and in assessing whether there is a direct relation, “[t]he general tendency of the

law … is not to go beyond the first step.” Holmes v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268,

271–72 (1992). Here, at least four independent actions—including two exercises of professional

judgment and two crimes—had to occur before Plaintiffs could be harmed by Defendants’ alleged

oversupply of prescription opioids in Cabell/Huntington. In particular, (1) a doctor had to have

prescribed the medication, (2) a pharmacy had to have dispensed it, (3) someone had to have

diverted the medication to illegal use, and (4) someone had to have illegally possessed and used

the diverted medication. In other words, Plaintiffs could not even possibly be harmed by the

diversion of prescription opioids in the absence of at least four additional steps—all of which occur

after Defendants have surrendered custody and control of the FDA-approved medicines that they

deliver to DEA-registered hospitals and pharmacies.1 See Doc. # 1015 at 3–8; see also City and

County of San Francisco, et al. v. Purdue Pharma L.P., et al., No. 3:18-cv-07591 (N.D. Cal. Sept.




1
  While some opioid medicines are diverted to illicit use, others are used by patients as prescribed.
If a patient becomes addicted after using prescription opioids as directed by her doctor, that is a
tragedy, but there is no basis for holding Defendants liable for that addiction or for any negative,
downstream consequences of that addiction.


                                                 32
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 33 of 46 PageID #: 29541




30, 2020) at 42 (“The City’s causal chain … involves too many links and depends on independent

and intervening acts—including criminal conduct—by third and fourth parties.”).

       Despite having conducted extensive discovery in this litigation, Plaintiffs have no evidence

that Defendants were the proximate cause of any harm in Cabell/Huntington. Although Plaintiffs

allege that Defendants should have investigated, reported, and temporarily blocked some

additional number of orders, they have no evidence that any orders shipped by Defendants were

placed to fill prescriptions that were medically inappropriate based on the then-prevailing

treatment guidelines. Defendants have no duty and no ability to prevent patients from receiving

medicines prescribed in good faith by their doctors, and this remains so even if (in retrospect)

Plaintiffs believe or show that a portion of those prescriptions were ill-advised. Plaintiffs also lack

any evidence that any of the orders shipped by Defendants were actually diverted or caused any

harm. Doc. # 1015 at 9–17. They also lack any evidence that Defendants caused any harm relating

to the use of illegal “street” opioids such as heroin and illicit fentanyl—illegal drugs that

Defendants do not distribute.

                  vii. Plaintiffs’ Purported “Abatement” Remedy Is Unavailable.

     As more fully set forth in Defendants’ Motion for Summary Judgment: No Right to

Abatement (Doc. # 1005), and as conceded in sworn testimony by Cabell County’s designated

30(b)(6) witness, Cabell County lacks authority to actually abate the public nuisance alleged here.

Cabell County has taken no steps to abate the alleged public nuisance other than filing this lawsuit

(which it lacks standing to bring), and has no authority to take any actions in the future. See

generally Doc. # 1005. Moreover, although Plaintiffs characterize their requested relief as

“abatement,” in reality they are seeking future damages for past harm. In particular, Plaintiffs are

seeking future treatment and other costs relating to Cabell/Huntington residents who currently are




                                                  33
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 34 of 46 PageID #: 29542




suffering from opioid use disorder. Plaintiffs’ attempt to mischaracterize their damage request as

“abatement” should be rejected, and their claims should accordingly be dismissed.

                 viii. Defendants Can, At Most, Be Liable Only for Their Proportionate Share of
                       Any Proven Harm.

       As explained more fully in Defendants’ Opposition to Plaintiffs’ Motion to Strike

Defendants’ Notices of Non-Party Fault (Doc. # 0224-0), the Court should consider the fault of

nonparties to this case in assessing Defendants’ share of liability for Plaintiffs’ alleged injuries.

       Pursuant to West Virginia’s contribution statute, “[i]n assessing percentages of fault, the

trier of fact shall consider the fault of all persons who contributed to the alleged damages regardless

of whether the person was or could have been named as a party to the suit.” W. Va. Code Ann.

Sec. 55-7-13(d)(1) (emphasis added). The statutory language is undeniably broad, applying “[i]n

any action based on tort or any other legal theory seeking damages[.]” W. Va. Code § 55-7-13a(b).

Either circumstance applies to Plaintiffs’ claim here.

       First, West Virginia law considers public nuisance a tort. State v. Kermit Lumber &

Pressure Treating Co., 200 W.Va. 221, 245 n.29, 488 S.E.2d 901, 925 n.29 (1997). Second,

Plaintiffs are seeking money damages in the form of future costs. Plaintiffs’ description of its

proposed remedy as “abatement damages,” as opposed to “damages” does not remove Plaintiffs’

claim from West Virginia’s contribution statute. Future damages are a component of overall

compensatory damages. See, e.g., Syl. Pt. 9, Jordan v. Bero, 158 W. Va. 28, 210 S.E.2d 618

(1974) (“The permanency or future effect of any injury must be proven with reasonable certainty

in order to permit a jury to award an injured party future damages.”).

       Plaintiffs’ assertion that they seek “abatement” and not damages is unpersuasive.

Abatement has only ever meant one thing in West Virginia law—the issuance of an injunction to

halt the offending conduct or undo its consequences. Plaintiffs do not seek injunctive relief—they



                                                  34
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 35 of 46 PageID #: 29543




seek money. Under West Virginia law, a request for money damages constitutes a legal remedy

even if the underlying claim is historically one in equity.

     Numerous nonparties contributed to Plaintiffs’ alleged injuries, including the following:

       •   Manufacturers of prescription opioids, who developed these medicines and promoted
           them for the treatment of pain.

       •   Doctors who prescribed opioids for the treatment of pain.

       •   The U.S. Drug Enforcement Administration, which continually increased quotas for
           the manufacture of prescription opioids and thereby permitted significant increases in
           the supply of these opioids in Cabell/Huntington.

       •   The West Virginia Board of Medicine, which had all the information needed to detect
           “pill mill” doctors and permitted them to continue operating, sometimes for years after
           such information first came to light.

       •   The West Virginia Board of Pharmacy, which had all the information needed to detect
           “rogue” pharmacies or pharmacists and permitted them to continue operating,
           sometimes for years after such information first came to light.

       •   Local law enforcement in Cabell/Huntington, which was aware of extensive illegal
           trafficking of prescription opioids in the community yet did not take enforcement
           actions to address it.

       •   “Pill mill” doctors who engaged in illicit prescribing of opioids.

       •   “Rogue” pharmacies that knowingly dispensed prescription opioids without a
           legitimate prescription.

       •   The U.S. Food & Drug Administration, which approved a steady stream of prescription
           opioids as safe and effective for their intended use and thereby authorized a significant
           expansion of the supply of these medicines in Cabell/Huntington.

       •   Patients who were prescribed medicines for the treatment of pain and then deliberately
           or inadvertently permitted them to be diverted (e.g. by selling them, giving them away,
           or leaving them unsecured in a medicine cabinet).

       •   Persons who diverted prescription opioids and then either misused those opioids
           themselves or gave or sold them to others who misused them.

       •   Drug traffickers who illegally distributed prescription opioids in Cabell/Huntington.

       •   Residents of or visitors to Cabell/Huntington who used diverted prescription opioids.


                                                 35
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 36 of 46 PageID #: 29544




       •   Illegal drug traffickers that distributed heroin and illicit fentanyl in Cabell/Huntington.

       •   Residents of or visitors to Cabell/Huntington who used illegal opioids like heroin and
           illicit fentanyl.

       Additionally, liability under West Virginia’s contribution statute is several and no

defendant can be called upon to pay more than its proportionate share of fault, if any is proven.

Plaintiffs cannot prove conspiracy between Defendants that would defeat several liability under

the contribution statute.

                   ix. Plaintiffs’ Purported “Abatement” Remedy Seeks Money for Programs
                       Plaintiffs Have Never Funded and Will Not Fund in the Future.

       Plaintiffs’ “Abatement Plan” ignores the fact that the County and City have not, do not,

and will not administer or incur expenses for most all of the proposed programs. More specifically:

           •   Of the total abatement costs calculated by Plaintiffs’ experts, over 81% are

               comprised of costs to treat OUD, HIV, NAS, HCP and other purported co-

               morbidities, all of which costs have been and will continue in the future to be paid

               by non-party insurers, primarily Medicaid, to non-party healthcare providers. None

               of those costs have been or ever will be borne by Plaintiffs.

           •   In addition to treatment costs paid by non-party payors to non-party healthcare

               providers, Plaintiffs ’ “ abatement ” costs also include significant costs for

               programs that Plaintiffs might participate in or administer, but the funding for

               which has been paid by grants from the federal or state governments, or other third-

               party sources. This grant funding has been in the range of $1.9MM annually. None

               of the grant-funded costs have ever been paid by Plaintiffs, and there is no evidence

               suggesting that existing grants will not be renewed.




                                                 36
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 37 of 46 PageID #: 29545




           •   After those large irrelevant cost categories, what is left are minor costs that

               Plaintiffs have paid or contributed in-kind in responding to the opioid abuse crisis

               of about $136K annually. These are the only costs that potentially could be

               recovered by way of an abatement remedy, even if Plaintiffs could establish

               liability.


   4. Statement of Contested Issues of Fact

           a. Plaintiffs’ Statement

                    i. Whether Defendants’ conduct set forth above constitutes a public nuisance?

                   ii. Whether the opioid epidemic interferes with public health and public
                       safety?

                  iii. Whether Defendants’ conduct is a contributing factor to Plaintiffs’ injuries?

                  iv. Whether the nuisance can be abated?

           b. Defendants’ Statement

       Defendants incorporate by reference their forthcoming Proposed Findings of Fact and

Conclusions of Law.         In addition, and without waiver of any other disputed factual issue,

Defendants identify the following contested issues of fact to be resolved at trial:


                    i. Whether Defendants are responsible for the change in the standard of care
                       for the treatment of chronic pain that began in the 1990s?

                   ii. Whether the change in the standard of care for the treatment of pain led to
                       a large increase in the medical use of prescription opioids for the treatment
                       of chronic pain?

                  iii. Whether doctors and other medical professionals determine the volume of
                       supply of prescription opioids through their independent prescribing
                       decisions?

                  iv. Whether DEA determines the volume of supply of prescription opioids by
                      setting quotas for the lawful manufacture of prescription opioids?




                                                 37
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 38 of 46 PageID #: 29546




               v. Whether Defendants distributed any prescription opioids in excess of the
                  aggregate volume of prescriptions written by doctors and other medical
                  professionals in Cabell/Huntington?

              vi. Whether Defendants distributed any prescription opioids in excess of the
                  annual quotas established by DEA?

             vii. Whether Defendants distributed any prescription opioids to pharmacies that
                  lacked appropriate State licensing or DEA registration?

             viii. Whether two crimes must necessarily occur before Plaintiffs can incur any
                   expense treating or otherwise responding to someone’s misuse of diverted
                   prescription opioids?

              ix. Whether Defendants have any control over the prescription opioids they
                  ship after they are delivered to a pharmacy or hospital?

               x. Whether prescription opioids shipped by Defendants could be present in the
                  community and able to cause harm absent an independent prescribing
                  decision by a doctor or some illegal act of diversion?

              xi. Whether Defendants are able or authorized to second-guess any prescribing
                  decisions made by doctors or other medical professionals in
                  Cabell/Huntington?

             xii. Whether Defendants were better equipped than law enforcement to identify
                  the activities of “pill mill” doctors or “rogue” pharmacies?

             xiii. Whether any “pill mill” doctors or “rogue” pharmacies are still operating in
                   Cabell/Huntington?

             xiv. Whether and to what extent illegal drug trafficking has contributed to the
                  supply of prescription opioids being misused in Cabell/Huntington?

              xv. Whether Defendants’ suspicious order monitoring programs, as they
                  evolved over time in response to shifting guidance from DEA, were in
                  compliance with then-prevailing DEA guidance?

             xvi. Whether the majority of orders that meet the regulatory definition of
                  “suspicious orders” are actually “suspicious” in the colloquial sense of the
                  term?

            xvii. Whether and to what extent the prescription opioids shipped by Defendants
                  were actually “suspicious” in the colloquial sense?

            xviii. Whether and to what extent the prescription opioids shipped by Defendants
                   were actually diverted to illegal use?



                                            38
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 39 of 46 PageID #: 29547




              xix. Whether and to what extent Defendants knew any prescription opioids
                   shipped by Defendants would be actually diverted to illegal use?

               xx. Whether and to what extent the prescription opioids shipped by Defendants
                   actually caused Plaintiffs any harm?

              xxi. Whether and to what extent illegal drug trafficking has contributed to the
                   opioid epidemic in Cabell/Huntington?

              xxii. Whether and to what extent other factors have contributed to the opioid
                    epidemic in Cabell/Huntington?

             xxiii. Whether and to what extent illegal opioids like heroin and illicit fentanyl
                    are currently the drivers of Plaintiffs’ opioid-related harm?

             xxiv. Whether Defendants play any role in determining the price, purity, or
                   availability of illegal opioids like heroin and illicit fentanyl?

              xxv. Whether there is sufficient evidence to demonstrate that medical use of
                   prescription opioids causes subsequent illegal drug use and abuse?

             xxvi. Whether there is sufficient evidence to demonstrate that illegal drug users
                   began their illegal drug use because of prior medical use of prescription
                   opioids?

            xxvii. Whether there is         currently a     prescription   opioid   epidemic    in
                   Cabell/Huntington?

            xxviii. Whether and to what extent Plaintiffs are authorized to take abatement
                    actions in the future?

             xxix. Whether and to what extent the abatement remedies that Plaintiffs seek
                   relate to treatment and other costs for Cabell/Huntington residents who
                   currently are suffering from opioid use disorder?

              xxx. Whether and to what extent the abatement remedies that Plaintiffs seek are
                   for services (such as drug addiction programs and treatment or medical
                   education) that are not administered on a county-by-county basis but instead
                   are funded and/or administered by the federal and state governments or non-
                   governmental organizations?


  5. Contested Issues of Law, together with case and statutory citations.

         a. Plaintiffs and Defendants incorporate by reference the issues raised in the motions
            identified in Section 2 above and the case and statutory citations relied upon therein.

  6. Stipulations


                                              39
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 40 of 46 PageID #: 29548




        a. The following stipulations have been entered by the parties and/or are currently
           being negotiated:
                i. Doc. 724 filed 7/13/2020 – Stipulation and Proposed Order Regarding
                   Trial Witnesses
               ii. Doc. 828 filed 8/4/2020 – First Stipulation between Plaintiffs and
                   AmerisourceBergen Drug Corporation
              iii. Doc. 835 filed 8/6/2020 – First Stipulation between Plaintiffs and Cardinal
                   Health
              iv. Doc. 879 filed 8/21/2020 – First Stipulation between Plaintiffs and
                   McKesson Corporation
               v. Doc. 1001 filed 9/22/2020 – Stipulated Order to File Under Seal between
                   parties
              vi. Doc. 1025 filed 9/24/2020 – Second Stipulation between Plaintiffs and
                   Cardinal Health
             vii. Doc. 1029 filed 9/24/2020 – Joint Trial Exhibit Stipulation between
                   parties
            viii. Doc. 1066-7 filed 10/2/2020 – Stipulation Regarding Authenticity of
                   IQVIA Data between Plaintiffs and Allergan Finance, LLC

        b. Additionally, the Parties are in the process of negotiating stipulations as to the
           authenticity of certain documents, including:
                i. Documents pertaining to the Energy & Commerce Committee’s
                   Investigation and Hearing on “Combatting the Opioid Epidemic:
                   Examining Concerns about Distribution and Diversion,” Subcommittee on
                   Oversight and Investigations (May 8, 2018)
               ii. Documents from the Drug Enforcement Administration
              iii. Documents from other third-parties, including West Virginia state
                   agencies and other defendants in the multi-district litigation who are non-
                   parties here.
              iv. Documents from the Plaintiffs.
               v. Documents from AmerisourceBergen, Cardinal Health, and McKesson,
                   respectively
              vi. Documents from the Healthcare Distribution Alliance and its predecessors
             vii. Documents from Deloitte
            viii. Dispensing data provided by the Drug Emporium
              ix. IQVIA data provided by Allergan in the multidistrict litigation
               x. ARCOS data

  7. Suggestions for the Avoidance of Unnecessary Proof and Cumulative Evidence

        a. Plaintiffs incorporate by reference the suggestions set forth in Plaintiffs’ Motion
           for a Bench Trial Management Order (Doc. # 230).




                                             40
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 41 of 46 PageID #: 29549




  8. Suggestions Concerning Any Need for Adopting Special Procedures for Managing
     Potentially Difficult or Protracted Aspects of the Trial that may Involve Complex
     Issues, Multiple Parties, Difficult Legal Questions, or Unusual Proof Problems

         a. Plaintiffs propose that the Court allow witnesses who are unable to appear live
            due to COVID-19-related circumstances to testify via live video conference.

         b. Defendants’ position is that Plaintiffs’ apparent desire to utilize remote live video
            conferencing technology does not supersede the requirements of the Federal Rules
            of Civil Procedure, specifically Rule 45. Defendants object to any attempt to
            circumvent the governing rules.

  9. A list of Special Voir Dire Questions, if any, that counsel request be asked of the jury
     panel

         a. N/A

  10. A statement setting forth a realistic estimate of the number of trial days required.

         a. Plaintiffs estimate requiring approximately 31 days.

  11. Any Courtroom Technology Requested for Use at Trial

         a. Plaintiffs will notify the court’s technology staff concerning any courtroom
            technology they intend to use at least seven (7) days prior to the scheduled
            commencement of trial.

  12. Any Other Matters Relevant for Pretrial Discussion or Disposition

         a. Pursuant to the scheduling order, the parties are developing proposed findings of
            fact and conclusions of law that will provide more detail.




                                              41
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 42 of 46 PageID #: 29550




      Dated: October 7, 2020                        Respectfully submitted,


THE CITY OF HUNTINGTON                        CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                     /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)        Paul T. Farrell, Jr., Esq. (WVSB No. 7443)
MOTLEY RICE LLC                               FARRELL LAW
28 Bridgeside Blvd.                           P.O. Box 1180
Mount Pleasant, SC 29464                      Huntington, WV 25714-1180
Tel: 843-216-9000                             422 Ninth Street, 3rd Floor
Fax: 843-216-9450                             Huntington, West Virginia 25701
akearse@motleyrice.com                        office: 304.523.7285
                                              cell: 304.654.8281
                                              email: paul@farrell.law




                                         42
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 43 of 46 PageID #: 29551



                                          INSPECTED BY:

                                          Defendant McKesson Corporation
                                          By Counsel:

                                          /s/ Jeffrey M. Wakefield
                                          Jeffrey M. Wakefield (WVSB #3894)
                                          jwakefield@flahertylegal.com
                                          Jason L. Holliday (WVSB #12749)
                                          jholliday@flahertylegal.com
                                          FLAHERTY SENSABAUGH BONASSO
                                          PLLC
                                          P.O. Box. 3843
                                          Charleston, WV 25338-3843
                                          Telephone: (304) 345-0200

                                          /s/ Carol Dan Browning
                                          Carol Dan Browning
                                          Stites & Harbison, PLLC
                                          400 West Market Street, Suite 1800
                                          Louisville, Kentucky 40202
                                          Tel: (502) 587-3400
                                          cbrowning@stites.com

                                          /s/ Timothy C. Hester
                                          Timothy C. Hester
                                          Mark H. Lynch
                                          Christian J. Pistilli
                                          Laura Flahive Wu
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street NW
                                          Washington, DC 20001
                                          Tel: (202) 662-5324
                                          thester@cov.com
                                          mlynch@cov.com
                                          cpistilli@cov.com
                                          lflahivewu@cov.com




                                     43
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 44 of 46 PageID #: 29552



                                          INSPECTED BY:

                                          Cardinal Health, Inc.
                                          By Counsel:

                                          /s/ Steven R. Ruby
                                          Steven R. Ruby (WVSB #10752)
                                          Raymond S. Franks II (WVSB #6523)
                                          CAREY DOUGLAS KESSLER & RUBY
                                          PLLC
                                          707 Virginia St., E., Ste. 901
                                          Charleston, West Virginia 25301
                                          Telephone: (304) 345-1234
                                          Facsimile: (304) 342-1105

                                          /s/ Enu Mainigi
                                          Enu Mainigi
                                          F. Lane Heard III
                                          Ashley W. Hardin
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street NW
                                          Washington, DC 20005
                                          Tel: (202) 434-5000
                                          Fax: (202) 434-5029
                                          emainigi@wc.com
                                          lheard @wc.com
                                          ahardin@wc.com




                                     44
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 45 of 46 PageID #: 29553



                                          INSPECTED BY:

                                          AmerisourceBergen Drug Corporation
                                          By Counsel:

                                          /s/ Gretchen M. Callas
                                          Gretchen M. Callas (WVSB #7136)
                                          JACKSON KELLY PLLC
                                          Post Office Box 553
                                          Charleston, West Virginia 25322
                                          Tel: (304) 340-1000
                                          Fax: (304) 340-1050
                                          gcallas@jacksonkelly.com

                                          /s/ Robert A. Nicholas
                                          Robert A. Nicholas
                                          Shannon E. McClure
                                          Joseph J. Mahady
                                          REED SMITH LLP
                                          Three Logan Square
                                          1717 Arch Street, Suite 3100
                                          Philadelphia, PA 19103
                                          Tel: (215) 851-8100
                                          Fax: (215) 851-1420
                                          rnicholas@reedsmith.com
                                          smcclure@reedsmith.com
                                          jmahady@reedsmith.com




                                     45
Case 3:17-cv-01362 Document 1089 Filed 10/08/20 Page 46 of 46 PageID #: 29554




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2020, the foregoing PROPOSED PRE-TRIAL ORDER

was filed electronically via the CM/ECF electronic filing system and served on all counsel via

email to plaintiffs’ listserv at mdl2804discovery@motleyrice.com and defendants’ listservs at

track2opioiddefendants@reedsmith.com.

                                                  /s/ Anthony J. Majestro
                                                  Anthony J. Majestro (WV Bar No. 5165)
                                                  POWELL & MAJESTRO, PLLC
                                                  405 Capitol Street, Suite P-1200
                                                  Charleston, WV 25301
                                                  304-346-2889 / 304-346-2895 (f)
                                                  amajestro@powellmajestro.com




                                             46
